UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6447



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HENRY WESLEY CHISOLM,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-98-1186)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Wesley Chisolm, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Henry   Wesley   Chisolm    appeals   the   district   court’s    order

denying his motion styled as one to Correct a Plain Error Pursuant

to Fed. R. Crim. P. 52(b).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm.       See United States v.

Chisolm, No. CR-98-1186 (D.S.C. Jan. 31, 2002).            We dispense with

oral   argument    because   the     facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                       2